DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-3 and 5-12 are pending.
Claims 1, 6, 9, and 10 were amended.
Claim 12 was added.
Claim 4 was cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 2/17/2021. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 
Claim Objections
Claim 1 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 2/17/2021. Accordingly, the objections to the claims have been withdrawn.



Claim Rejections - 35 USC § 112
Claim 9 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 2/17/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Edelson (US 4987625 A), herein referred to as Edelson.
Regarding claim 1, Edelson discloses a body support (multi-positioning support device 20) for a user intended for use where the user is resting on a front of the user’s body, whereby the user of the body support maintains a better posture of the body to avoid damage that may occur due to the strain on the user’s body’s lumbar, spine and neck, wherein the body support is a body Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Edelson further discloses the body support comprises a resting surface (resting surface comprised of durable fabric 34, see FIG. 2) adapted to support the front of the body of the user through resting the front of the body on said resting surface (Examiner notes that the use of the terms “adapted to support” and “structure permitting” implies intended use and does not provide a patentable distinction to the invention of Edelson), the body support having a structure permitting the lumbar to arch in its well-intended neutral position on a user with a good posture when the user is lying on said resting surface, the body having rest supports on which the user’s elbows can rest. Examiner notes Edelson does not explicitly disclose the limitations in the first embodiment, however, secondary embodiment according to FIG. 9 is identical to the first embodiment but includes elbow support cushions 43. Furthermore, while not explicitly disclosed in the first embodiment, Edelson does disclose an identical alternative embodiment wherein the rest supports permit the forearms and hands to move (see FIG. 6, 7, and 12; forehead-support band 51), wherein the inclination can be adjusted outwardly of the hip position on the body support on the body support curvature for optimal fit (a person can position themselves along support device 20 in such a way that facilitates an optimal fit according to a person’s comfort or preference, furthermore since the body of the device comprises a compressible material a curvature is formed on the surface where pressure is In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, Examiner notes users of different sizes will react to the resistance of the body support differently where the limitations of the claim are met by a preferred body type where exerting enough pressure on the surface of the device causes a curvature on said surface as the core material of the device is compressed.	
Regarding claim 2, Edelson discloses the body support is provided with legs and/or a frame to form a piece of furniture (base plate 47).
Regarding claim 5, Edelson discloses the rest support is adjustable in height and/or laterally (see FIG. 9 and 10; elbow supports can be rotated about a hinge from a horizontal to a vertical position for deploying or transporting).
Regarding claim 6, Edelson discloses the rest support is mounted detachably on the body support (see Col. 5, line 58 through Col. 6 line 15).
Regarding claim 8, Edelson discloses the rest support is adapted to be adjusted for different lengths of the user’s upper arms (see FIG. 9; elbow support cushions 43 are flexibly attached to the bottom 39 of the pillow-support protrusion allowing for the elbow support cushions to stretch thereby adjusting to the length of a person’s arms lying thereon, stretching away from the support apparatus accommodates arms of longer length).
Regarding claim 9, Edelson discloses the rest support can be raised by means of plates of the same material or other material and attached, to conventional fastener straps, pushbuttons or other fasteners (see Col. 5, line 58 through Col. 6 line 15; elbow supports could be non-permanently attached via hook and loop fasteners and raised via fabric hinges 44). 
Regarding claim 10, Edelson discloses the resting surface is straight while the body support is formed of an elastic material, wherein when the user resting the lumbar on the body support arches in its neutral position and wherein the curve is formed when the resilient material gives way to the weight of the person (see FIG. 6 and 12; support apparatus 20 comprises a wedge shape where the support surface is straight and made of a resilient material, inner core comprising a urethane foam material which can be substituted for a material having sufficient compressibility to comfortably support the human body).
Regarding claim 11, Edelson discloses the elbow support has stageless adjustability (see FIG. 9; elbow support cushions 43 are flexibly attached to the bottom 39 of the pillow-support protrusion allowing for the elbow support cushions to stretch thereby adjusting to the length of a person’s arms lying thereon, stretching away from the support apparatus accommodates arms of longer length). 
Regarding claim 12, Edelson discloses a body support (multi-positioning support device 20) for a user intended for use where the user is resting on a front of the user's body, the body support comprising: a resting surface (resting surface comprised of durable fabric 34, see FIG. 2) adapted In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, Examiner notes users of different sizes will react to the resistance of the body support differently where the limitations of the claim are met by a preferred body type where exerting enough pressure on the surface of the device causes a curvature on said surface as the core material of the device is compressed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson, in view of Shaffer (US 6128797 A).
Regarding claim 3, Edelson does not explicitly disclose the body support is inflatable. Shaffer, however, discloses a face down tanning and massage pad comprising an inclined wedge shape (see FIG. 3) and inflatable plastic or rubber material (see Col. 4, lines 46-55) for the purpose of fabricating a pillow that can be deployed for use or stored when not in use in a compact configuration. It would have been obvious to one of ordinary skill in the art before the effective . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edelson, in view of Ortega (US 20110296614 A1), herein referred to as Ortega.
Regarding claim 7, Edelson does not explicitly disclose the body support is provided with a holder for handheld media. Ortega, however, discloses a support apparatus 10 comprising an upper body support member 12 and further comprising a media support member 14 for the purpose of providing support to a user in a prone position that is conducive to interacting with a media item also supported thereon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support apparatus disclosed by Edelson with the media support member 14 as disclosed by Ortega in order to produce a support apparatus that facilitates interaction with a media item while a person lays on the support apparatus.
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 
With regards to the rejection of claim 1 under 35 U.S.C. 102(a)(1), applicant argues that “Edelson does not disclose a resting surface is arranged to be concave, and in that the resting surface is arranged with a curvature radius of between 2 m and 3 m, creating an arch on the lumbar of the resting user”, Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., concave resting surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the invention of Edelson does not explicitly disclose a concave resting surface, the device is made of compressible materials such as urethane foam, which will buckle under pressure to accommodate the body of a person. It can be therefore be interpreted as arranged to be concave when the weight of a person is exerted onto the surface of the device. Furthermore, the claimed shape can be achieved through routine experimentation with the optimal body type and selected foam. The limitation of the claim is therefore met by Edelson. The rejection of claim 1 and all dependent claims (claims 2-11) under 35 U.S.C. 102(a)(1) therefore stands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses rests and supports for lying in a prone position relevant in scope and structure to the claimed invention. The references made of record relied upon for the rejections presented include Edelson, Shaffer, Albu, and Ortega.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                         
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/5/2021